Exhibit 10.2

28 February 2007

 

Neil Smith

Brettwood

Green Lane

Churt

Farnham

Surrey GU10 2PA

WITHOUT PREJUDICE

Dear Neil,


COMPROMISE AGREEMENT

I refer to our discussions concerning the termination of your employment with
Telewest Communications Group Limited (the “Company”) and (in connection only
with the matters referred to in paragraphs 12 to 14) with Virgin Media Inc.
(formerly NTL Incorporated), a Delaware corporation (the “Parent Company”). The
purpose of this Agreement is to set out the terms which the Company and (in
connection only with the matters referred to in paragraphs 11 to 13) the Parent
Company are prepared to offer you and which are as follows:

1.

 

Your employment with the Company will terminate on 28 February 2007 (“the
Termination Date”).

 

 

 

2.

 

By signing this letter, you agree to resign any appointment you hold in Virgin
Media Inc. or its subsidiaries, whether as director, officer or trustee,
including, the following, such resignation to take effect on the Termination
Date:

 

 

 

 

 

a.         Virgin Media Inc., as Deputy CFO;

 

 

b.         Front Row Television Limited, as director;

 

 

c.         sit-Up Limited, as director;

 

 

d.         TVS Pension Fund Trustees Limited, as director;

 

 

e.         UK Programme Distribution Limited, as director.

 

 

 

2.1

 

You will use your best endeavours until the Termination Date to promote, protect
and develop the business of the Company and the Group.  You will also faithfully
and diligently perform any duties under this Agreement and your

 

1


--------------------------------------------------------------------------------


 

 

Contract of Employment as well as such other duties or directions given by the
Company.

 

 

 

2.2

 

It is agreed that from the date of this Agreement to the Termination Date that
the Company may not terminate your employment prior to the Termination Date,
save where you commit an act of Gross Misconduct. For the purposes of this
clause 2, “Gross Misconduct” shall mean that you have physically assaulted
another employee of the Company or have stolen goods or property of the Company.
In the event that the Company terminates your employment prior to the
Termination Date by reason of Gross Misconduct then the Company will pay to you
your normal salary and benefits up to the date on which your employment is
terminated by reason of Gross Misconduct and shall not be liable to pay you the
Contractual Payment referred to in clause 4 within 14 days of the date on which
your employment is terminated by reason of Gross Misconduct.

 

 

 

3.

 

The Company will pay to you on or as soon as possible after the Termination Date
(but in any event no later than the next available payroll run after the
Termination Date) all outstanding payments owed to you in respect of your basic
salary and other contractual benefits up to and including the Termination Date
less tax and national insurance. Such payment(s) will be paid into the bank
account into which your salary is normally paid.

 

 

 

4.

 

The Company further agrees to pay you and you agree to accept, as provided for
by the terms of your employment with the Company, a lump-sum termination payment
of cash of £660,000 (“the Contractual Payment”). The Contractual Payment will be
paid into the bank account into which your salary is normally paid on or as soon
as possible after the Termination Date (but in any event no later than the next
available payroll run after the Termination Date). The Company will deduct tax
and national insurance at your normal rate from the Contractual Payment and pay
this to the relevant authority. The Compensation Payment will be made subject to
the Company’s receipt of this Agreement signed by you and by your independent
adviser at Appendix 1 by the Termination Date.

 

 

 

5.

 

The Company further agrees to pay you and you agree to accept a payment of
£27,500 as compensation for the termination of your employment (“the
Compensation Payment”). This payment will be paid into the bank account into
which your salary is normally paid on the 6 March 2007. The Compensation Payment
will be paid without deduction of tax in the belief that the Compensation
Payment will not be taxable pursuant to the provisions of Section 403 of the
Income Tax (Earnings and Pensions) Act 2003. The Compensation Payment will be
made subject to the Company’s receipt of this Agreement signed by you and by
your independent adviser at Appendix 1 by the Termination Date.

2


--------------------------------------------------------------------------------


 

6.

 

Other than the tax and national insurance referred to above, you will indemnify
the Company in respect of any further tax or employee national insurance
(together with interest and/or any penalties for which the Company has to
account to the Inland Revenue) in respect of this payment or of the other terms
contained in this Agreement or the vesting, exercise, lapse of restriction of
any stock option or stock. You authorise the Company to deduct any sums due to
the Company from you from the monies payable under this Agreement.

 

 

 

7.

 

For 2006 and 2007, the Company will, as it has in the past, have the accountancy
firm it uses for expatriate tax filings prepare your U.S. federal and state tax
returns on your behalf, and you will cooperate with the Company to accomplish
the filing (for example, by providing any necessary information and by executing
the required documents). The Company will also provide you with the same tax
equalization (i.e., to the extent any U.S. tax due is not fully offset against
any U.K. liability) as it has in prior years with respect to your income taxable
in the U.S. (but only with respect to NTL and its affiliates and not with
respect to compensation provided by any other future employer), up to a maximum
of $6,000. (This tax equalization does not include coverage of any excise taxes
which may or may not apply).

 

 

 

8.

 

You should submit your final expenses claim, if any, made up to the Termination
Date within 14 days of the Termination Date. You will be reimbursed for all
expenses reasonably incurred by you in the proper performance of your duties in
accordance with normal Company guidelines.

 

 

 

9.

 

The Company will provide a reference in the form attached to this Agreement at
Appendix 2 and will deal with any related enquiry in a manner which is
consistent with the terms of the reference provided that nothing in this
Agreement will fetter the Company’s obligation to give full disclosure as
required by law or statutory or regulatory authority. The Company reserves the
right to amend and/or add to the reference in order to meet such obligation
and/or as a result of information which comes to light after the date of this
Agreement.

 

 

 

10.

 

The Company will arrange for outplacement counselling services to be available
to you by the Company’s authorised provider of such services, DBM, for a period
of six months following the Termination Date.

 

 

 

11.

 

Subject the indemnity contained in paragraph 6, it is agreed between you and the
Company and the Parent Company that your grant of 9,668 stock options at $0.02
exercise price and 41,917 stock options at $15.32 exercise price pursuant to the
terms of the Telewest Global Inc. 2004 Stock Incentive Scheme (the “TGI 2004
Plan”) and which are subject to vesting on 19 July 2007 will vest on the
Termination Date. It is further agreed between you and the Company and the
Parent Company that all such stock options which have vested but which are
unexercised as at the Termination Date will be exercisable for a period of 60
days from the Termination Date except your 9,668 stock options at

3


--------------------------------------------------------------------------------


 

 

$0.02 exercise price, which must be exercised on the Termination Date, provided
that your employment was not terminated prior to the Termination Date by reason
of Gross Misconduct (as defined at Clause 2.2 above). All other terms of these
stock options will continue in full force and effect.

 

 

 

12.

 

Subject the indemnity contained in paragraph 6, in accordance with the
provisions of a Non Qualified Stock Option Notice dated 6 July 2006 (the “Stock
Option Notice”) and the NTL Incorporated 2006 Stock Incentive Plan (the “2006
Plan”) and issued to you by the Parent Company as part of the Parent Company’s
2006/2008 Long Term Incentive Plan it is agreed between you and the Parent
Company that 7,841 of your grant of 39,205 stock options pursuant to the terms
of the Stock Option Notice and the 2006 Plan and which vested on 1 January 2007
and that such stock options will be exercisable for a period of three calendar
months from the Termination Date. You will not receive any payment in respect of
the Restricted Stock Unit element of the 2006/2008 Long Term Incentive Plan when
and if that is awarded to the Company’s employees. All your unvested stock
options or any such vested stock options that have not been exercised will lapse
and be forfeited, in respect of the former on the Termination Date and in
respect of the latter on the expiry of the three months period following the
Termination Date. All other terms of the Stock Option Notice for such stock
options will continue in full force and effect.

 

 

 

13.

 

Subject the indemnity contained in paragraph 6, notwithstanding the provisions
of clauses 3.1 and 5 of a Restricted Stock Agreement entered into by you and the
Parent Company and dated 26 May 2006 (the “Restricted Stock Agreement”) it is
agreed between you and the Parent Company that 25,000 shares of the 37,500
shares of restricted stock granted to you pursuant to the Restricted Stock
Agreement will vest on the Termination Date, provided that your employment was
not terminated prior to the Termination Date by reason of Gross Misconduct (as
defined at Clause 2.2 above). It is further agreed between you and the Parent
Company that the Transfer Restrictions (as set out in clause 2 of the Restricted
Stock Agreement) applicable to such 25,000 shares of restricted stock shall
lapse on the Termination Date and that the Termination Date shall thereafter be
treated as being the Lapse Date for the purposes of the Restricted Stock
Agreement. The balance of 12,500 shares of the 37,500 shares of restricted stock
granted to you pursuant to the Restricted Stock Agreement will lapse and be
forfeited by you on the Termination Date. All other terms of Restricted Stock
Agreement will continue in full force and effect.

 

 

 

14.

 

Notwithstanding the provisions of Clause 5 of your contract of employment with
the Company signed by you on 6 March 2000, it is agreed that you will continue
to be eligible for any potential earnings under the 2006 Group Bonus Scheme (if
any), at an expected range of between 0% to 150% of your basic salary, with a
target bonus of 75% of your basic salary, provided that your employment has not
been terminated prior to the Termination Date by reason of Gross Misconduct (as
defined at Clause 2.2 above). All payments, if any, will

4


--------------------------------------------------------------------------------


 

 

be subject to terms of the 2006 Group Bonus Scheme.  Any bonus payment will be
paid on 31 March 2007 unless circumstances arise which require for payment to
all employees to be made on another date.

 

 

 

15.

 

You agree to remain bound by the restrictions set out in the schedule to the
variation of your Contract of Employment dated 18 October 2004, and in addition
agree that the reference therein to the “Telewest Group” shall mean: “NTL
Incorporated and its subsidiaries”. The Company agrees not to demand your
compliance with the restrictive covenants contained in your Contract of
Employment unreasonably, and further agrees that you may apply to seek the
Company’s agreement to waive its rights in connection with such covenants by
writing to Robert Mackenzie at the Company’s offices in Hook.

 

 

 

16.1

 

The Company and the Parent Company warrant and confirm that they have full power
and authority to enter into this Agreement and that each provision of this
Agreement will be legally binding on and enforceable against the Company and/or
the Parent Company by you.

 

 

 

16.2

 

In the event that any of the provisions of this Agreement are for whatever
reason not legally binding on and/or enforceable against the Company and/or the
Parent Company by you, the Company and the Parent Company agree to indemnify you
in respect of any loss incurred or sustained by you as a result of each and any
of the provisions of this Agreement failing to be either legally binding on
and/or enforceable against the Company and/or the Parent Company (including but
not limited to the costs of putting you in the same position as you would have
been if any such provisions had been legally binding on and/or enforceable
against the Company and/or the Parent Company together with all costs (including
legal fees) incurred by you in relation to enforcing this clause 15 against the
Company and/or Parent Company.

 

 

 

16.3

 

For the avoidance of doubt, the Company and the Parent Company agree that this
paragraph 16 is to be governed by the laws of England and Wales and will submit
to the jurisdiction of the Courts of England and Wales in determining any issue
arising out of or in connection with this paragraph 16.

 

 

 

17.

 

You confirm that you will return by the Termination Date to the Company; all
books, documents, papers, computer discs and other media (including copies),
credit cards, keys, computers, mobile telephones and all other property in
whatever format belonging to or relating to the business of the Company or any
Group Company or any of their suppliers, agents or clients. You further confirm
you will immediately delete on the Termination Date from the hard disk of any
personal computer used by you (except computers in the Company’s ownership,
possession or control) all documents and information belonging to, obtained
from, or prepared for the Company or any Group Company or any of their
respective customers or clients.

5


--------------------------------------------------------------------------------


 

18.

 

You shall not except as may be required by law divulge to any person whatsoever
or otherwise make use of (and shall use your best endeavours to prevent
publication of) any trade secret or any confidential information concerning the
business or finances of the Company or any Group Company or any of their
dealings transactions or affairs or any such confidential information concerning
their suppliers agents customers or clients except insofar as any trade secret
or confidential information may have come into the public domain (otherwise than
as a result of any breach of any obligations made by you to the Company). In
addition, you will keep the terms of this Agreement and all discussions and
other correspondence on this subject confidential and will not disclose them to
any third party other than as required by law or by regulatory authorities or in
order to instruct your professional advisor or immediate family who have agreed
to be bound by the restriction.

 

 

 

19.

 

Provided that a compromise agreement is reached and signed between the parties,
ntl will pay your reasonable legal costs for legal advice as to the terms and
effect of this Agreement up to a maximum of £750 plus VAT. Payment will be made
direct to your relevant independent legal advisor’s firm subject to receipt of
an appropriate VAT invoice addressed to you and marked payable by the Company
from your legal advisor’s firm. The invoice should be marked for the attention
of Melissa Westgarth, and sent to the Company’s offices at ntl House, Bartley
Wood Business Park, Hook, Hampshire, RG27 9UP. It is agreed that Taylor Walton
Solicitors shall have the right to enforce payment of their invoice directly
against the Company under the Contracts (Rights of Third Parties) Act 1999.

 

 

 

20.

 

You warrant that:

 

 

 

20.1

 

You have not withheld or failed to disclose any material fact concerning the
performance of your duties with the Company and/or the Group or any breach of
any material term (express or implied) of your contract of employment which
would have entitled the Company to have dismissed you summarily;

 

 

 

20.2

 

You have instructed your relevant independent legal advisor to advise as to
whether you have or may have any claims, including statutory claims, against the
Company or any Group Company arising out of or in connection with your
employment or its termination;

 

 

 

20.3

 

You have made a full and frank disclosure to your relevant independent legal
advisor of all facts and matters which could lead to such claims with the
express intention that all such claims be compromised fully and effectively;

 

 

 

20.4

 

On the basis of the information provided by you to your relevant independent
legal advisor, you have been advised by them following consideration of (a) to
(ee) below that:-

 

 

 

 

 

20.4.1

Your possible claims or particular complaints against the Company or any Group
Company, whether statutory or otherwise, may

 

6


--------------------------------------------------------------------------------


include those set out below at (a) - (ee) which are marked “yes” as follows:-

(a)

breach of contract

 

Yes

 

 

 

 

(b)

wrongful dismissal

 

Yes

 

 

 

 

(c)

unfair dismissal/automatically unfair dismissal

 

Yes

 

 

 

 

(d)

unlawful detriment under the Employment Rights Act 1996

 

Yes

 

 

 

 

(e)

any other claim pursuant to the Employment Rights Act 1996

 

Yes

 

 

 

 

(f)

statutory redundancy payment

 

Yes

 

 

 

 

(g)

unlawful deductions from wages under the Employment Rights Act 1996

 

Yes

 

 

 

 

(h)

sex discrimination whether direct, indirect, by way of harassment or
victimisation

 

No

 

 

 

 

(i)

race discrimination whether direct, indirect, by way of harassment or
victimisation

 

No

 

 

 

 

(j)

disability discrimination whether direct discrimination, disability-related
discrimination, failure to make reasonable adjustments, by way of harassment or
victimisation

 

No

 

 

 

 

(k)

discrimination on the grounds of sexual orientation whether direct, indirect, by
way of harassment or victimisation

 

No

 

 

 

 

(l)

discrimination on the grounds of religion or belief whether direct, indirect, by
way of harassment or victimisation

 

No

 

 

 

 

(m)

discrimination on the grounds of age whether direct, indirect by way of
harassment or victimisation

 

No

 

 

 

 

(n)

equal pay under the Equal Pay Act 1970

 

Yes

 

 

 

 

(o)

under the Trade Union and Labour Relations (Consolidation) Act 1992 (as amended)

 

Yes

 

 

 

 

(p)

working time or holiday pay under the Working Time Regulations 1998

 

Yes

 

 

 

 

(q)

failure to pay the national minimum wage under the National Minimum Wage Act
1998

 

No

 

 

 

 

(r)

under and/or concerning the Public Interest Disclosure Act 1998

 

Yes

 

 

 

 

(s)

under and/or concerning the Employment Relations Act 1999

 

Yes

 

7


--------------------------------------------------------------------------------


 

(t)

discrimination on the grounds of being a part-time worker under the Part-Time
Workers (Prevention of Less Favourable Treatment) Regulations 2000 or otherwise

 

No

 

 

 

 

(u)

discrimination on the grounds of being a fixed-term employee under the
Fixed-Term Employees (Prevention of Less Favourable Treatment) Regulations 2002
or otherwise

 

Yes

 

 

 

 

(v)

under and/or concerning the Transfer of Undertaking (Protection of Employment)
Regulations 1981 (as amended)

 

Yes

 

 

 

 

(w)

for physical or psychiatric illness or injury (and all losses therefrom)
relating to any acts of discrimination

 

No

 

 

 

 

(x)

any stress-related claims and/or any claims relating to depression or other
mental illness and all losses arising therefrom of which you are aware as at the
date of this agreement

 

No

 

 

 

 

(y)

in relation to any personal injuries of which you are aware as at the date of
this agreement

 

No

 

 

 

 

(z)

harassment under the Protection from Harassment Act 1997

 

Yes

 

 

 

 

(aa)

under and/or concerning the Data Protection Act 1998

 

Yes

 

 

 

 

(bb)

under and/or concerning the Transnational Information and Consultation of
Employees Regulations 1999

 

Yes

 

 

 

 

(cc)

under and/or concerning the Information and Consultation of Employees
Regulations 2004

 

Yes

 

 

 

 

(dd)

under and/or concerning the Human Rights 1998

 

Yes

 

 

 

 

(ee)

arising as a consequence of the United Kingdom’s membership of the European
Union; and

 

Yes

 

 

 

 

20.5

You are not aware as at the date of this Agreement of any facts or circumstances
that may give rise to a claim against the Company or any Group Company or their
officers or employees other than those claims that you and your relevant
independent legal advisor have raised with the Company (whether on a without
prejudice basis or otherwise, and whether expressly or by implication) including
those claims marked “yes” set out from (a) to (ee) in paragraph 20.4 above.

 

 

 

 

20.6

You have not presented a Claim Form to an office of the Employment Tribunals or
issued a claim in the High Court or County Court or any other authoritative body
in any jurisdiction in the world in respect of any claim in connection with your
employment or its termination including any claim for a Protective Award

 

8


--------------------------------------------------------------------------------


 

 

under the Transfer of Undertakings (Protection of Employment) Regulations 1981
or under the Trade Union and Labour Relations (Consolidation) Act 1992 and you
undertake that neither you nor anyone acting on your behalf will present or
issue such an application or claim;

 

 

 

20.7

 

You have not failed to disclose any personal injuries of which you are aware as
at the date of this Agreement in relation to which you reasonably believe you
could claim against the Company and/or the Group as at the date of this
Agreement;

 

 

 

20.8

 

You have acted in the best interests of the Company and any Group Company and
have not knowingly committed any breach of duty of any kind owed to the Company;

 

 

 

21.

 

These terms which are offered without any admission of liability and which you
agree to accept in consideration for the payment specified in paragraph 4 and 5
of this Agreement are in full and final settlement of:

 

 

 

21.1

 

the claims listed in clause 20.4.1 above and marked “yes”; and

 

 

 

21.2

 

any and all claims and rights of action (whether under statute, contract, common
law or otherwise) in any jurisdiction in the world including but not limited to
a claim for breach of contract, unfair dismissal and any other claim which could
be brought in an Employment Tribunal or any other court of competent
jurisdiction pursuant to the Employment Rights Act 1996, the Employment
Relations Act 1999, the Sex Discrimination Act 1975, the Equal Pay Act 1970,
Article 141 of the Treaty of Rome, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Trade Union and Labour Relations (Consolidation)
Act 1992, the Working Time Regulations 1998, the National Minimum Wage Act 1998,
the Transfer of Undertakings (Protection of Employment) Regulations 1981 as
amended, the Part Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, the Employment Equality (Sexual Orientation)
Regulations 2003, the Employment Equality (Religion or Belief) Regulations 2003,
the Employment Equality (Age) Regulations 2006 the Transnational Information and
Consultation of Employees Regulations 1999, the Information and Consultation of
Employees Regulations 2004, the Data Protection Act 1998, The Public Interest
Disclosure Act 1998, the Protection from Harassment Act 1997, any claims for
physical or psychiatric illness or injury (and all losses therefrom) relating to
any acts of discrimination and any stress-related claims and/or other claims
relating to depression or other mental illness and all losses arising therefrom
of which you are aware as at the date of this Agreement and any claims for
personal injury of which you are aware at the date of this Agreement which you
have or may have against the Company or any Group Company, its or their
officers, employees, shareholders, or investors (or any representatives of the
foregoing) arising from or connected with your employment or holding of any
office with the Company or any Group Company, its termination, or any other
matter concerning the

9


--------------------------------------------------------------------------------


 

 

Company provided always that this waiver shall not apply to any pension rights
or pension benefits (if any) which have accrued to you up to the Termination
Date, nor shall it apply to any other stress-related claims and/or other claims
relating to depression or other mental illness and all losses arising therefrom
of which you are not aware at the date of signing this Agreement or personal
injury claims of which you are not aware at the date of signing this Agreement
or should not reasonably be expected to be aware of at the date of signing this
Agreement nor in respect of your right to enforce this Agreement.

 

 

 

22.

 

The Contracts (Rights of Third Parties) Act 1999 shall apply to this Agreement
to the extent (but no more) than as set out in this paragraph. Any third party
shall be entitled to enforce the benefits conferred on it by this Agreement. The
consent of a Third Party shall not be required for the variation or termination
of this Agreement even if that variation or termination affects the benefits
conferred on any third party. For the purposes of this Agreement “third party”
means Taylor Walton Solicitors, any company in the Group or any employee, agent
or officer of any Group Company.

 

 

 

23.

 

You confirm that you have received independent legal advice from David von Hagen
of Taylor Walton Solicitors, 28-44 Alma Street, Luton, LU1 2PL as to the terms
and effect of this Agreement and have discussed with your independent advisor
your ability to pursue claims as listed (a) – (ee) in paragraph 20 above and in
particular the effect of this Agreement on your ability to pursue your rights
before an Employment Tribunal or any other Court.

 

 

 

 

 

David von Hagen is a relevant independent adviser (within the meaning of section
203 of the Employment Rights Act 1996) and there was in force when he gave the
advice referred to in this paragraph cover under a contract of insurance or an
indemnity provided for members of a profession or professional body covering the
risk of a claim by you in respect of loss arising in consequence of this advice.

 

 

 

24.

 

This Agreement satisfies the conditions for regulating compromise agreements
under section 203 of the Employment Rights Act 1996, section 14 of the
Employment Relations Act 1999, Schedule 3a of the Disability Discrimination Act
1995, section 77 of the Sex Discrimination Act 1975, section 72 of the Race
Relations Act 1976, section 288 of the Trade Union and Labour Relations
(Consolidation) Act 1992, Regulation 35 of the Working Time Regulations 1998,
section 49 of the National Minimum Wage Act 1998, Regulation 9 of the Part Time
Workers (Prevention of Less Favourable Treatment) Regulations 2000, Regulation
10 of the Fixed Term Employees (Prevention of Less Favourable Treatment)
Regulations 2002, Schedule 4 of the Employment Equality (Sexual Orientation)
Regulations 2003, Schedule 4 of the Employment Equality (Religion or Belief)
Regulations 2003, Schedule 5 of the Employment Equality (Age) Regulations 2006
Regulation 41 of the Transnational Consultation of Employees Regulations 1999
and Regulation 40 of the Information and Consultation of Employees Regulations
2004.

10


--------------------------------------------------------------------------------


 

25.

 

This Agreement, although marked “without prejudice” will, upon signature of all
the parties, be treated as an open document evidencing an agreement binding on
the parties.

 

 

 

26.

 

Within this Agreement “Group Company” means any one of the Company, its
subsidiaries, holding company or any subsidiary of its holding company (in each
case as defined by section 736 of the Companies act 1985 as amended) and the
“Group” has the corresponding meaning.

 

This Agreement is governed by the law of England and Wales and any dispute is
subject to the exclusive jurisdiction of the courts of England and Wales.

Yours sincerely,

 

 

/s/ Robert M. Mackenzie

 

 

for and on behalf of

Telewest Communications Group Limited

 

AND

 

 

/s/ Jacques D. Kerrest

 

 

for and on behalf of

NTL Incorporated, a Delaware corporation

 

 

I hereby confirm my acceptance to the above terms.

 

 

Signed:

/s/ Neil Smith

 

 

 

 

 

Neil Smith

 

 

Dated: 28 February 2007

 

11


--------------------------------------------------------------------------------


APPENDIX 1

Advisor’s Certificate

I, David von Hagen of Taylor Walton Solicitors, 28-44 Alma Street, Luton, LU1
2PL hereby confirm that I am a relevant independent adviser within the meaning
of section 203 of the Employment Rights Act 1996 and that Taylor Walton has a
valid policy of insurance or indemnity in force.

Signed:

/s/ David von Hagen

 

 

 

 

 

David von Hagen

 

 

Dated: 28 February 2007

 

12


--------------------------------------------------------------------------------


APPENDIX 2

Draft Reference

To whom it may concern

Dear Sir

Re: Mr Neil Smith

We write to confirm that Neil Smith was employed by the ntl:telewest group of
companies from March 2000 to March 2007. During his time in our employ he filled
various finance roles including: Consumer Finance Director, CFO Telewest Global
Inc and finally Deputy CFO and director of Integration from March 2006 to March
2007.

As a senior employee of the group, Neil always acted with the utmost integrity
and professionalism.

Yours faithfully

[insert name]

13


--------------------------------------------------------------------------------